DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 17–25 and 28–34 in the reply filed on 07/02/2020 was previously acknowledged.
Claim 26 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 07/02/2020.
Claim 17 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/02/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The amendment of 01/18/2022 has been entered.
Claims 17 and 30 are amended and claims 21–22 are cancelled due to Applicant's amendment dated 01/18/2022.  Claims 17–20 and 23–34 are pending.

The rejection of claim 17–25, 27–29, and 30–34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 01/18/2022.  
The rejection of claims 21–22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the previous Office Action is moot due to the Applicant's amendment dated 01/18/2022 because claims 21–22 have been cancelled.
The rejection of claims 17–25 and 27–34 under 35 U.S.C. 103 as being obvious over Stoessel et al. US-20180026209-A1 (hereafter "Stoessel") as set forth in the previous Office Action is withdrawn due to the Applicant's invocation of the prior art exception under AIA  35 U.S.C. 102(b)(2)(C).

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Claudia Schultz on 02/18/2022.
The application has been amended as follows:

Please amend claim 17, line 12 of page 5, to read as follows:
"y is

Please amend claim 17, line 13 of page 5, to read as follows:
"z is

Please amend claim 30, lines 1–2 of page 11, to read as follows:
"X is the same or different in each instance and is CR or N, with the proviso that not more than two X

Please amend claim 30, line 7 of page 11, to read as follows:
"y is

Please amend claim 30, line 8 of page 11, to read as follows:
"z is

Claims 17–20 and 23–34 allowed.
Allowed claims 17–20 and 23–34 are renumbered as 1–16, respectively.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art, exemplified by Saito US-20170256726-A1, teaches compounds of the formula (1), (2), or (3) (¶ 0007]) including compound (Ir-101) 
    PNG
    media_image1.png
    357
    294
    media_image1.png
    Greyscale
 (¶ [0162], page 31) comprising a cyclopentyl bridging group.  However, Saito does not teach a compound of formula (1) comprising a substructure of formula (2) as presently claimed wherein the cyclopentyl bridging group joins formula (CyC-1) and formula (CyN) as claimed.  Further, the prior art does not provide a reason to modify the compound of Saito such that the cyclopentyl bridging group joins formula (CyC-1) and formula (CyN) as claimed to arrive at claimed compound of formula (1) comprising a substructure of formula (2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                               


/E.M.D./Examiner, Art Unit 1786